DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Denks et al. (US 2017/0333971, hereinafter referred to as "Denks").
Regarding claim 1, Denks teaches a method for producing a component by forming a plate made of steel at room temperature, wherein punching is performed, generating a perforation on the plate, and after the punching operation, the regions of the plate that have been strain hardened by the punching are heated [0021]. Particularly, Denks teaches a steel plate with a hole punched therein being provided in between opposing heating electrodes, and the shear-impacted hole edges of the plate being heat treated by the electrodes ([0052-0055], Fig. 1 – steps 1-2, Fig. 2). Denks further teaches that the heating may be performed inductively, rendering obvious the heating by applying a current to the heating electrodes as claimed. The electrodes in Denks contact the shear-impacted hole edges on both sides of the hole ([0053], Fig. 1 – step 2, Fig. 2), meeting a first electrode in line contact with a trim edge and a second electrode contacting a surface side of a part of the steel plate as claimed (any outer exterior of the steel plate is considered to read on a surface of the steel plate).
Regarding claim 2, Denks further teaches performing hole expansion by means of a die following the heat treatment step ([0052], Fig. 1 – step 3), reading on a stretch flange at a trim edge as claimed. As Denks teaches the hole expansion being performed in the absence of the heating electrodes (Fig. 1- step 3), and further, the forming step at the edge heat treated regions is a cold working step performed at room temperature (Abstract, claim 16), it necessarily follows that the hole expansion is performed at a reduced heat from the heat treating step. 
Regarding claim 8, Denks teaches ends of the electrodes contacting the hole borders having a semicircular shape ([0053], Fig. 1 – step 2, Fig. 2), such that in practice, a three-dimensional shape of the electrodes in Denks is necessarily semi-spherical and identical to spherically-shaped electrode described in the instant disclosure (Pg. 8 lines 9-11, Fig. 8). 
Regarding claim 9, the electrodes in Denks contact the shear-impacted hole edges on both sides of the hole ([0053], Fig. 1 – step 2, Fig. 2). Furthermore, Denks teaches that cold-formed shear-cut and punched plate edges are prone to prior damage and notched effects at the edges due to strain hardening during material separation [0012, 0016], such that the shear-impact hole edges in the plate of Denks are expected to possess notched and topographical damages from the punching, meeting the burrs generated in punching as claimed. As the electrodes in Denks contact all edges of the hole, any notched and topographical damages at the edges would also be in contact with the electrodes. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Denks et al. (US 2017/0333971, hereinafter referred to as "Denks") as applied to claim 1 above and as evidenced by ASM International (NPL "Fundamentals of Heat Treating..." hereinafter referred to as "ASM").
Regarding claim 3, Denks teaches the heat treatment process window being from 600-1500 ºC [0027], and ASM evidences an austenite transformation start temperature (Ac1) being above 725 ºC (Pg. 9-10, and Fig. 3-4). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Response to Arguments
Applicant's arguments filed 01/21/2022 with regards to the teachings of Denks (US 2017/0333971) have been fully considered but they are not persuasive.
Applicant argues that Denks uses electrodes with a diameter greater than the punched-out hole so that the shear-impact hole edges can be heat treated and additionally the ends of the electrodes contacting the hole borders have a semicircular shape so that “on the one hand the plate can be easily centered and on the other hand the heat can be introduced in a concentrated manner only in the shear-impacted region,” (Denks [0053]), and that with this arrangement if the hole size or plate thickness varies, there is danger that the two electrodes can contact each other not contact the whole of the trim edge (Denks Fig. 2). The Examiner notes that nowhere in the disclosure of Denks is it required or suggested that the electrodes contact each other during heating, and instead, Denks explicitly teaches that the electrodes do not contact each other when contacting the trim edge of the hole ([0053], Fig. 2). There is no embodiment within Denks that suggests a variation in hole size or plate thickness leading to the two electrodes contacting each other, and further, the instant claim does not expressly exclude electrodes contacting each other as long as the electrodes contact the trim edge of the hole. 
Applicant submits that the instant invention addresses the potential for contact between the electrodes with one electrode being brought into line contact with the trim edge whereas the other electrode makes surface contact on the side of the steel plate (instant Fig. 7-8). Applicant further argues that with this arrangement, the electrode making line contact can extend into the thickness of the steel plate further than half way before hitting the other electrode, which is the situation in Denks, and therefore, there is a larger accommodation of manufacturing tolerances in the claimed invention than in Denks. The Examiner does not concur. The configuration in Denks does not lead to contact between the electrodes (Fig. 1 and 2). Furthermore, the claim language does not require that one of the electrodes extends into the thickness of the steel plate further than half way before hitting the other electrode. The claim language is not limited to any particular electrode extension into the plate thickness nor does it limit the electrodes to contact or not contact one another. In addition to Denks teaching the electrodes contacting the hole borders [0053], any contact to the plate exterior is considered to read on contact with a surface side of a part of the steel plate as claimed. 
Applicant argues that it would not have been obvious to one of ordinary skill to modify Denks to provide such a configuration as the only shape of electrodes discussed or shown in Denks is the semi-circular ones of Fig. 2 and further, Denks does not identify the potential problem of the two electrodes coming into contact and thus does not propose a solution. The Examiner does not concur. As noted above, the claim language does not necessarily require the electrode configuration of the instant Fig. 7-8, and the electrode configuration in Denks is seen to read on the claim. Applicant’s argument regarding electrode contact being a potential problem is of no probative value given the lack of disclosure of the potential problem in Denks and the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c). Furthermore, the prior art explicitly teaches that the electrodes do not contact each other (Denks Fig. 1-2). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736